Title: From George Washington to Charles Fenton Mercer, 25 July 1798
From: Washington, George
To: Mercer, Charles Fenton

 

Sir,
Mount Vernon 25th July 1798

Your letter with its enclosures have been received; whether in the ordinary course of the Mail I am unable to inform you, as you have omitted to give it a date. From the copies of yours to Doctr Smith, and his to the President, which are dated the 9th & 10th of June, It is to be feared that there has been much delay in the case.
From the very sincere regard I entertained for your deceased Uncles and father, while living; but more especially from the favourable character given of yourself by Doctr Smith, I feel every disposition to second your wish to enter into the Army of the United States, in defence of those rights which have been, & continue to be, so outrageously attacked, by a Power which disregards all Law, & all Treaties which are found inconvenient for them to observe and, accordingly, have made your desires known to the Secretary of War, in a letter of this date, and wish, if not too late, that it may have the desired effect.
A close study of Law, would be incompatible with the Military duties you would have to perform as an Officers—but a considerable portion of your time might be devoted to the reading of it; and be more eligibly spent than in the dissipations which are but too common in a Camp or Quarters. I am Sir Your Very Hble Servant

Go: Washington

